DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.


Allowable Subject Matter
Claims 1 and 3-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  The prior art of record does not teach or render obvious “a detection mode control unit that switches between an approach detection mode, a leave detection mode, and a gesture detection mode based on a detection result of the object detection unit, wherein the detection mode control unit  sets a detection resolution of the detection sensor to a first resolution during the approach detection mode and the leave detection mode , and sets the detection resolution of the detection sensor to a second resolution equal in field of view to the first resolution and higher in resolution than the first resolution during the gesture detection mode, and  the detection mode control unit switches to the gesture detection mode upon the object detection unit simultaneously detecting, during the approach detection mode or the leave detection mode, both a first object within the predetermined range and a second object at a distance closer than the first object.”

Consider independent claim 8.  The prior art of record does not teach or render obvious “a detection resolution control unit which sets a detection resolution of the detection sensor to a first resolution when detecting the object present within the predetermined range, and sets the detection resolution of the detection sensor to a second resolution higher in resolution than the first resolution when detecting the gesture; a first chassis with the detection sensor provided therein; a second chassis connected to the first chassis in a manner to be rotatable relative to the first chassis, and on which an operation unit for accepting user's operations is provided; and an angle detection unit which detects an open angle between the first chassis and the second chassis, wherein when the open angle detected by the angle detection unit is less than a predetermined value, the object detection unit excludes a partial range in the predetermined range from a detection target.”

Consider independent claim 9.  The prior art of record does not teach or render obvious “a step of causing a detection mode control unit to switch between an approach detection mode, a leave detection mode, and a gesture detection mode based on a detection result of the object detection unit; a step of causing the detection mode control unit to set a detection resolution of the detection sensor to a first resolution during the approach detection mode and the leave detection mode, and set the detection resolution of the detection sensor to a second resolution equal in field of view to the first resolution and higher in resolution than the first resolution during the gesture detection mode; and a step of causing the detection mode control unit to switch to the gesture detection mode upon the objection detection unit simultaneously detecting, during the approach detection mode or the leave detection mode, both a first object within the predetermined range and a second object at a distance closer than the first object.”

Consider independent claim 10. The prior art of record does not teach or render obvious “switches between an approach detection mode, a leave detection mode, and a gesture detection mode based on the  detection signal output from the detection sensor; Application No. 17/237,570Docket No.: 18759-028001 After Final Office Action of April 14, 2022 sets a detection resolution of the detection sensor to a first resolution during the approach detection mode and the leave detection mode, and sets the detection resolution of the detection sensor to a second resolution equal in field of view to the first resolution and higher in resolution than the first resolution when detecting the gesture; and upon detecting, during the approach detection mode or the leave detection mode, a first object within the predetermined range and a second object at a distance closer than the first object, switches to the gesture detection mode, wherein during the approach detection mode, the at least one processor detects an object entering the predetermined range, during the leave detection mode, the at least one processor detects an object leaving the predetermined range, and during the gesture detection mode, the at least one processor detects a gesture according to movement of an object within the predetermined range.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        

/MARK EDWARDS/Primary Examiner, Art Unit 2624